ICO, INC. CHANGE IN CONTROL SEVERANCE PLAN 1.Purpose. This ICO, Inc. Change in Control Severance Plan (the “Plan”) is intended to assure ICO, Inc. (the “Company”) that it will have the continued dedication of specified employees and eliminate the distractions of personal uncertainties associated with potential transactions that the Company may undertake in the future by providing for certain severance benefit payments to those employees on employment termination in connection with a Change in Control, as defined below. 2.Definitions. The terms set forth below have the following meanings: “Affiliate” means any company controlled by, controlling or under common control with the Company within the meaning of Section414 of the Code. “Board” means the Board of Directors of the Company. “Cause” means: (a)action or inaction of Participant constituting fraud (as determined by the Board); (b)Participant’s conviction of a felony, or of a crime involving moral turpitude, dishonesty, or fraud; (c)a knowing and material violation by Participant of any written policy of the Company, including without limitation the Company’s Code of Business Ethics; (d)a material violation by Participant of an applicable law, rule, or regulation that results in, or that is reasonably possible to result in, the Company incurring significant expenses (including legal expenses), damages, or liability; (e)Participant’s material breach of any of Participant’s fiduciary duties to the Company; or (f)Participant’s breach of any confidentiality, nonsolicitation or noncompetition provision of any agreement with the Company. A “Change in Control” shall be deemed to have occurred upon the occurrence of any of the following events: (a)any person or group within the meaning of Section 13(d) and 14(d) of the Exchange Act), together with their affiliates and associates (both as defined in Rule 12b-2 1 under the Exchange Act) other than (i) the Company or any of its Affiliates, (ii) any employee benefit plan of the Company or any of its Affiliates, or the trustee or other fiduciary holding securities under any such employee benefit plan, (iii) a company owned, directly or indirectly, by shareholders of the Company in substantially the same proportions as their ownership of the Company or (iv) a person or group to the extent (and only to the extent) he or it acquires beneficial ownership of voting securities (1) directly from the Company or (2) pursuant to an Excluded Business Combination (as defined in clause (c) below), becomes the ‘beneficial owner’ (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly, of more than 50% of combined voting power of the voting securities of the Company then outstanding; or (b)individuals who, as of the Effective Date, constitute the Board (the “Incumbent Board”) cease for any reason to constitute at least a majority of the Board; provided, however, that for purposes of this definition of Change in Control, any individual becoming a director subsequent to the Effective Date whose appointment or election to the Board was approved by a vote of at least a majority of the directors then comprising the Incumbent Board shall be considered as though such individual were a member of the Incumbent Board, but excluding, for this purpose, any such individual whose initial assumption of office occurs as a result of an election contest with respect to the election or removal of directors or other solicitation of proxies or consents by or on behalf of a person other than the Board; or (c)the consummation of any merger, reorganization, share exchange, business combination or consolidation of the Company or one of its subsidiaries (a “Business Combination”) with or into any other entity, other than a Business Combination which would result in the holders of the voting securities of the Company outstanding immediately prior thereto holding securities which represent immediately after such Business Combination more than a majority of the combined voting power of the voting securities of the Company or the surviving company or the ultimate parent of such surviving company (an “Excluded Business Combination”); or (d)the consummation of a sale or disposition by the Company of all or substantially all of the Company’s assets, other than a sale or disposition if the holders of the voting securities of the Company outstanding immediately prior thereto hold securities immediately thereafter which represent more than a majority of the combined voting power of the voting securities of the acquirer, or the ultimate parent of the acquirer, of such assets; or (e)the shareholders of the Company approve a plan of complete liquidation or dissolution of the Company. “Code” means the United States Internal Revenue Code of 1986, as amended from time to time. “Committee” means the Compensation Committee of the Board or any person or persons appointed by the Board to administer the Plan. 2 “Company” means ICO, Inc., and any successor thereto. “Covered Termination” means any termination of Participant’s employment with the Company or any Affiliate that is a “Separation from Service” (within the meaning of Code Section 409A and Treasury Regulation § 1.409A-1(h)(3) (or any successor regulations or guidance thereto)) thereof: (a)that does not result from any of the following: (i)death; (ii)“Permanent Disability,” defined as any medically determinable physical or mental impairment rendering the Participant unable to engage in any substantial gainful activity, which disability can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12 months; (iii)involuntary termination for Cause; or (iv)resignation by Participant, unless such resignation is for Good Reason; and (b)that occurs: (i)between the date when a letter of intent, and/or transaction agreement relating to a Business Combination is executed by the Company and the date when such Business Combination is consummated and/or the closing date of the transaction relating to such Business Combination (a “Pre-Change in Control Covered Termination”); or (ii)on or within two years after the date upon which a Change in Control occurs. For the avoidance of doubt it is hereby noted Participant’s termination shall not be a Covered Termination and no Severance Benefit shall be owed to Participant pursuant to this Plan in any of the following circumstances: 1) Participant is terminated with or without Cause prior to the date of the Company’s execution of a letter of intent and/or transaction agreement relating to a Business Combination; 2) Participant is terminated without Cause after the date of the Company’s execution of a letter of intent and/or transaction agreement relating to a Business Combination, but such Business Combination is abandoned (not consummated or closed); or 3 3) prior to the date upon which a Change in Control occurs, Participant becomes aware that effective as of the date of the Change in Control one or more events will occur constituting Good Reason (but an event constituting Good Reason does not in fact occur prior to the effective date of the Change in Control), and Participant voluntarily terminates employment prior to the date of the Change in Control.[For example only: if the Company enters into a transaction agreement and Participant learns, prior to the closing of the transaction, that his position will be eliminated following the closing of the transaction, but Company desires for Participant to continue in his current position, working in his current location, earning current compensation through the closing, if Participant resigns prior to the Closing (e.g. to accept new employment), no Severance Benefit shall be owed to Participant.] “Date of Termination” means the date on which Participant incurs a separation from service from the Company and all Affiliates within the meaning of Section 409A(c)(2)(A)(i) of the Code. “Effective Date” means August 6, 2009. “Employee” means an individual employed by the Company or an Affiliate of the Company. “Employer” means the Company or any Affiliate that employs a Participant. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended. “Good Reason” means any one or more of the following events arising without the express written consent of the Participant: (a)a material diminution in the Participant’s base compensation and benefits; (b)a material diminution in the Participant’s authority, duties, or responsibilities following a Change in Control; or (c)a material change in the geographic location at which the Participant must perform the services. provided, however, that no later than 30 days after learning of the action (or inaction) described herein as the basis for a termination of employment for Good Reason, Participant shall advise the Company in writing that the action (or inaction) constitutes grounds for a termination of his employment for Good Reason, in which event the Company shall have 30 days to correct such action (or inaction) and if such action (or inaction) is timely corrected, then Participant shall not be entitled to terminate his employment for Good Reason as a result of such action (or inaction). 4 “Participant” means an Employee who is designated as eligible for a Plan benefit under Section 3(b), provided that the Employee executes the Participation Agreement furnished to the Employee by Company, and returns the executed Participation Agreement to Company’s General Counsel with in ten (10) business days after the Employee’s receipt of such Participation Agreement. “Participant Agreement” means the written agreement by which a benefit under this Plan shall be evidenced. “Person” means an individual or a corporation, limited liability company, partnership, joint venture, trust, unincorporated organization, association, government agency or political subdivision thereof or other entity. “Plan” means the ICO, Inc. Change in Control Severance Plan, as amended from time to time. “Section 409A” means Code Section 409A, and all regulations and guidelines applicable thereto issued or promulgated by the appropriate government agency or regulatory body. “Severance Benefit” has the meaning set forth in a Participant’s Participation Agreement. “Waiver and Release” means a legal document, substantially in the form attached hereto as Attachment A, in which Participant, in exchange for severance benefits described in Section 4, among other things, releases the Company, the Affiliates, their directors, officers, employees and agents, their employee benefit plans and the fiduciaries and agents of said plans from liability and damages in any way related to Participant’s employment with or separation from the Company or any of its Affiliates. 3.Administration and Eligibility. (a)Administration. The Plan shall be administered by the Committee, which shall have full and exclusive power to interpret this Plan and to adopt rules, regulations and guidelines to carry out this Plan as it deems necessary or appropriate. The Committee, in its discretion, may retain the services of an outside administrator to perform any of its Plan functions. Any Committee decision in interpreting and administering this Plan shall lie within its sole and absolute discretion and shall be final, conclusive and binding on all parties concerned. (b)Eligibility to Participate. From time to time the Committee, in its sole discretion, shall designate in writing the Employees who shall be eligible to receive Plan benefits, and may designate additional Participants at any time prior to a Change in Control. (c)Eligibility for the Severance Benefit. If the employment of a Participant who is employed by the Company or an Affiliate thereof is terminated as a result of a Covered Termination, then the Company will provide or cause to be provided to the Participant the Severance Benefit as provided in Section 4 below, subject to the Participant’s execution, without revocation within the relevant statutory revocation period, of a Waiver and Release. 5 4.Severance Benefit. If a Participant is eligible for a Severance Benefit under Section 3(c), then the Company shall provide or cause to be provided to the Participant benefits as follows: (a)Timing of Payment of Severance Benefit. The cash portion of the Severance Benefit shall be paid in a lump sum, subject to applicable withholding for income and employment taxes.Such payment shall be paid on or before the 10th day following the date of the Participant’s Covered Termination, or, in the event of a Pre-Change in Control Covered Termination, the 10th day following the date of the Change in Control. (b)Parachute Tax Limitation. If the Severance Benefit is subject to the excise tax imposed by Code Section 4999 or any interest or penalties are incurred by the Participant with respect to such excise tax (such excise tax, together with any such interest and penalties, hereinafter collectively referred to as the “Excise Tax”), then the provisions of either of clause (i) or (ii) of this paragraph shall apply, whichever provision results in the Participant retaining the greater amount of the Severance Benefits after payment of the Excise Tax: (i)the lump sum payment pursuant to Section 4(a) shall be reduced such that all potential “parachute payments” to the Participant will not exceed 2.99 times the Participant’s “base amount”, as such terms are used in Code Section 280G; or (ii)the lump sum shall not be reduced, and the Participant shall be responsible for the payment of the Excise Tax from the Severance Benefit. (c)No Duty to Mitigate; Offsets. A Participant’s entitlement to a Severance Benefit shall not be governed by any duty to mitigate the Participant’s damages by seeking further employment nor offset by any compensation which the Participant may receive from future employment. 5.Conflicts With Other Agreements. In the event that a Participant becomes entitled to benefits under a prior or subsequent agreement, or severance or separation policy, pertaining to the Participant’s employment by the Company or any Affiliate thereof (other than this Plan) or the benefits to which the Participant is entitled as a result of such employment and such benefits conflict with the terms of this Plan, the Participant will receive the greater and more favorable of each of the benefits provided under either this Plan or such other agreement, severance or separation policy, or benefits, on an individual benefit basis, provided, however, that the payments available upon the Covered Termination under this Plan will not change the timing of payment of any nonqualified deferred compensation subject to (and not exempt from) Section 409A of the Code pursuant to the terms of any plan or agreement in effect prior to the date hereof, except to the extent the Covered Termination follows a Change in Control which qualifies as a “change in control event” under the Treasury Regulations issued pursuant to Section 409A of the Code. 6 Notwithstanding the foregoing, Participant’s rights to stock options or restricted shares awarded pursuant to any Company-sponsored plan shall not be affected by this Plan for the purpose of the above paragraph. 6.Payment Obligations Absolute. Except for the requirement of a Participant to execute and return to the Company a Waiver and Release in accordance with Section3(c), the Company’s obligation to pay (or cause one of its Affiliates to pay) the Participant the amounts and to make the arrangements provided herein shall be absolute and unconditional and shall not be affected by any circumstances, including, without limitation, any set-off, counter-claim, recoupment, defense or other right which the Company (including its Affiliates) may have against the Participant or anyone else.All amounts payable by the Company (including its Affiliates hereunder) shall be paid without notice or demand. 7.Term. The term of this Plan shall be for a period commencing on the Effective Date and ending on the later of (i) the third anniversary of the Effective Date, (ii) the date 24 months after the date of a Change in Control with respect to which a binding agreement was entered into prior to the third anniversary of the Effective Date, (iii) the abandonment or termination of a binding agreement to effectuate a Change in Control entered into prior to the third anniversary of the Effective Date, or (iv) the date that all Participants who have become entitled to any Plan payments shall have received those payments in full.Prior to the expiration of the Plan term as set forth in the first sentence hereof, the Plan shall not be amended, substituted, revoked or terminated in any respect which adversely affects a Participant’s rights under the Plan without the Participant’s consent. 8.Notices. For purposes of this Plan, notices and all other communications provided for herein shall be in writing and shall be deemed to have been duly given (i) when personally delivered, (ii) when mailed by United States registered or certified mail, return receipt requested, postage prepaid, (iii) or if to a Participant, when delivered by any other means provided that the Participant evidences receipt by written or electronic signature, and addressed as follows, or to such other address as either party may furnish to the other in writing in accordance herewith: If to the Company:ICO, Inc. 1811 Bering Drive, Suite 200
